United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, TRENTON CARRIER
ANNEX, Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-300
Issued: September 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 26, 2012 appellant, through his attorney, filed a timely appeal of an
August 1, 2012 decision of the Office of Workers’ Compensation Programs (OWCP) concerning
a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he has greater than nine percent permanent
impairment of the left arm for which he received a schedule award.
On appeal, appellant’s counsel contends that OWCP erred in relying upon the opinion of
OWCP’s medical adviser instead of the opinion of the impartial medical examiner regarding
appellant’s impairment determination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On May 11, 2011 the Board reversed
OWCP’s March 30, 2010 decision denying modification of a June 30, 2009 termination decision.
The Board found that OWCP failed to meet its burden of proof in terminating appellant’s
medical benefits effective June 30, 2009. The Board found that the report of Dr. Andrew M.
Hutter, a second opinion Board-certified orthopedic surgeon, did not address whether appellant
had any residuals from the accepted conditions of partial tear of the left shoulder supraspinatus
tendon and sprain of the left upper arm and shoulder. The Board found the second issue of
whether appellant had any continuing residuals or disability after June 30, 2009 to be moot. The
facts and circumstances of the case as set forth in the Board’s prior decision are incorporated
herein by reference.2
On November 17, 2009 Dr. Nicholas Diamond, an osteopath, conducted a physical
examination and reviewed the medical evidence. Based on his findings, he diagnosed posttraumatic left shoulder partial rotator cuff tear; post-traumatic cervical spine sprain and strain;
left carpal tunnel syndrome and post-traumatic left shoulder myopathy. Using the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides), Dr. Diamond found a 15 percent left upper extremity impairment. Using
Table 15-34, page 475, he rated a three percent impairment for 165 degrees flexion, a three
percent impairment for 160 degrees abduction and a one percent impairment for 75 degrees
internal rotation, resulting in a seven percent impairment using Table 15-35, page 477. Next,
Dr. Diamond determined that a QuickDASH score of 77 percent increased appellant’s
impairment to 10 percent using Table 15-36, page 477. After net adjustment, appellant’s left
upper extremity was eight percent. Dr. Diamond found that appellant had an eight percent
impairment based on left median nerve entrapment based on Table 15-23, page 449. He
combined the impairment ratings for range of motion deficit and left median nerve entrapment at
the wrist to find a total 15 percent left upper extremity impairment.
On March 4, 2010 appellant filed a claim for a schedule award.
On April 21, 2010 Dr. Henry J. Maglioto, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed Dr. Diamond’s report. He disagreed with the impairment
rating by Dr. Diamond. Dr. Maglioto concluded that appellant had an eight percent left shoulder
impairment using the sixth edition of the A.M.A., Guides using Tables 15-35, page 477 and
Table 15-6, page 407. He opined that appellant was not entitled to an impairment rating for left
median nerve entrapment as this was not an accepted condition.
On June 10, 2010 OWCP found a conflict in the medical opinion between Dr. Diamond,
appellant’s physician, and Dr. Maglioto, an OWCP medical adviser, on the extent of appellant’s

2

Docket No. 10-1911 (issued May 11, 2011). On October 22, 2008 appellant, then a 32-year-old rural carrier
associate, filed a traumatic injury claim alleging that on that day he injured his shoulder when he fell as a result of a
dog attack. OWCP accepted the claim for left shoulder contusion, cervical sprain and partial tear of the left shoulder
supraspinatus tendon and sprain of the left shoulder and upper arm. Appellant did not stop work, but has worked
limited duty since the injury.

2

left arm impairment. It referred appellant to Dr. James P. Taitsman, a Board-certified orthopedic
surgeon, to resolve the conflict.
In a July 12, 2010 report, Dr. Taitsman reviewed a history of appellant’s condition,
detailed findings on examination and the case file. He concluded that appellant had a 10 percent
left upper extrmeity impairment based on his carpal tunnel entrapment and left shoulder
condition. Dr. Taitsman noted that he found no diminished range of motion so utilized the
shoulder regional grid to determine impairment. Using Table 15-5, page 402, he assigned a class
1 for impingement syndrome. Dr. Taitsman assigned a grade modifier of 2 to Functional History
(GMFH) and clinical examination using Tables 15-7 and 15-8, pages 406 and 408 and a grade
modifier of one for Clinical Study (GMCS) adjustment using Table 15-9, page 411, resulting in a
net adjustment of 2. He referred to Table 15-5 and that the grade C with modifier goes to grade
E or a five percent impairment. Using Table 15-23, page 449, Dr. Taitsman found grade
modifiers of 1 for test score, 2 for history and Physical Examination (GMPE) for 3 which
resulted in a grade modifier of 2. He noted the functional status as mild which resulted in a total
five percent impairment. Dr. Taitsman found a total 10 percent left upper extremity impairment
based on combining the left arm and hand impairments.
On August 2, 2010 OWCP requested that its medical adviser review Dr. Taitman’s report
and provide an impairment rating. In a report dated August 5, 2010, Dr. Maglioto reviewed
Dr. Taitman’s report and concluded that appellant had only a nine percent left upper extremity
impairment using Table 15-5, page 402.
By decision dated February 2, 2012, OWCP issued a schedule award for a nine percent
impairment to the left upper extremity which ran for a period of 28.08 weeks of compensation
from November 17, 2009 to June 1, 2010.
On February 9, 2012 counsel requested an oral hearing before an OWCP hearing
representative. A telephonic hearing was held on May 16, 2012.
By decision dated August 1, 2012, OWCP’s hearing representative affirmed the
February 2, 2012 schedule award determination.
LEGAL PRECEDENT
Under section 8107 of FECA3 and section 10.404 of the implementing federal
regulations4 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

3

adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.7 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8
Section 8123(a) of FECA9 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11 OWCP’s medical adviser may review the opinion, but the resolution of
the conflict is the responsibility of the impartial medical specialist.12
ANALYSIS
OWCP accepted that appellant sustained a left shoulder contusion, cervical sprain and
partial tear of the left shoulder supraspinatus tendon and sprain of the left shoulder and upper
arm as a result of the October 22, 2008 fall due to a dog attack. On November 17, 2009
Dr. Diamond, appellant’s physician, concluded that appellant had a 15 percent left arm
permanent impairment due to range of motion deficits and carpal tunnel syndrome.
Dr. Maglioto, an OWCP medical adviser, reviewed Dr. Diamond’s reports and concluded that
appellant had an eight percent left arm impairment. OWCP properly referred appellant to
Dr. Taitsman, a Board-certified orthopedic surgeon, for an impartial medical examination and
opinion on the percentage of permanent impairment pursuant to 5 U.S.C. § 8123(a).
Where a case is referred to an impartial medical specialist for the purpose of resolving a
conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
5

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

A.M.A., Guides (6th ed., 2009), page 3, section 1.3, ICF: A Contemporary Model of Disablement.

7

Id. at 383-419.

8

Id at 411.

9

5 U.S.C. §§ 8101-8193

10

Id. at § 8123(a); see J.J., Docket No. 09-27 (issued February 10, 2009); Geraldine Foster, 54 ECAB
435 (2003).
11

B.P., Docket No. 08-1457 (issued February 2, 2009); J.M., 58 ECAB 478 (2007); Barry Neutuch, 54 ECAB
313 (2003); David W. Pickett, 54 ECAB 272 (2002).
12

V.G., 59 ECAB 635 (2008); Thomas J. Fragale, 55 ECAB 619 (2004); see also Richard R. LeMay, 56 ECAB
341 (2005).

4

factual and medical background, must be given special weight.13 OWCP procedures indicate
that referral to OWCP’s medical adviser is appropriate when a detailed description of the
impairment from the attending physician is obtained.14 Its procedures note that, after all
necessary medical evidence is obtained, the case file must be routed to the medical adviser for an
opinion concerning the nature and percentage of impairment.15 However, cases returned from a
referee medical examiner or an impartial medical specialist should not be routinely sent to an
OWCP medical adviser unless a schedule award is at issue. Where a referee examination is
arranged to resolve a conflict created between a claimant’s physician and the medical adviser
with respect to a schedule award issue, the same medical adviser should not review the referee
specialist’s report. Rather, another medical adviser or consultant should review the file.16
The Board notes that as the impartial medical examination was arranged to resolve a
conflict created between Dr. Diamond and Dr. Maglioto with respect to appellant’s left upper
extremity impairment, it was improper for Dr. Maglioto, to subsequently review Dr. Taitsman’s
July 12, 2010 report. Rather, another OWCP medical adviser should have reviewed the impartial
specialist’s report.17 In reviewing Dr. Taitsman’s report, Dr. Maglioto stated that appellant was
not entitled to an impairment rating for left median nerve entrapment as OWCP had not accepted
this condition. In order to properly resolve the conflict created, however, it is up to the impartial
medical specialist, Dr. Taitsman, to provide a reasoned opinion as to the extent of permanent
impairment in accordance with the A.M.A., Guides. The medical adviser may review the
opinion, but the resolution of the conflict is the responsibility of the impartial medical
specialist.18 Due to this procedure error, the case will be remanded to OWCP to have another
OWCP medical adviser review Dr. Taitsman’s July 12, 2010 report. If it is determined that
Dr. Taitsman’s opinion as to appellant’s permanent impairment is in accordance with the
A.M.A., Guides, then his July 12, 2010 report should be given the special weight of medical
opinion. Should Dr. Taitsman’s opinion require clarification, OWCP should request a
supplemental opinion consistent with Board precedent.19 Following such further development as
is necessary, it shall issue a de novo merit decision on the schedule award issue.

13

See E.H., Docket No. 08-1862 (issued July 8, 2009); I.J., 59 ECAB 408 Docket No. 07-2362 (issued March 11,
2008); Roger Dingess, 47 ECAB 123 (1995).
14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6 (August 2002).
15

Id. at Chapter 2.810.8(d) (September 2010); see John W. Slonaker, 35 ECAB 997 (1984).

16

Id. at Chapter 2.810.8(k); see Richard R. LeMay, supra note 12.

17

See John W. Slonaker, supra note 15. See also Carol J. Jackson, 37 ECAB 641 (1986).

18

See, e.g., Willie C. Howard, 55 ECAB 715 (2004) (where OWCP’s medical adviser concurred that the impartial
medical specialist’s impairment rating was appropriate under the fifth edition of the A.M.A., Guides).
19

See Harry T. Mosier, 49 ECAB 688, 693 (1998).

5

CONCLUSION
The Board finds that the case is not in posture for decision with respect to the schedule
award determination as further development of the medical evidence is required.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 1, 2012 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: September 12, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

